eo
AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1 /

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987) —
Guillermo Machorro-Medel Case Number: 3:19-mj-24496
Chloe 8. Dillon we
Defendant's Attornay Saar ie ‘ar
fee ; Staal ee LD
REGISTRATION NO. 31443298
THE DEFENDANT: | ; DEC 08 2043
& pleaded guilty to count(s) 1 of Complaint.
CLERK CS OTSTRICT COUNT
[} was found guilty to count(s) . SOUTHERN GISTRICT OF CALIEORNIA

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense 7 Count Number(s) _
8:1325 ILLEGAL ENTRY (Misdemeanor) _ 1
_ (1 The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for, a term of:

 

e SERVED O days

Assessment: $10 WAIVED [&l Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 3, 2019

 

Ct NA \2 a

Date of Imposition of Sentence
. Received “ - iy

DUSM HONORABLE ROBERT N. BLOCK
_ UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | Oe 3:19-mj-24496

 
